DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups I, claims 1-10, in the reply filed on April 20, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The figures as originally filed fail to show the reference number “1721” as disclosed in Page 60 Paragraph 00224 of the specification of the present application as originally filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 59 Paragraph 00223 of the specification of the present application as originally filed discloses “the adhesive 1706” which should be “the adhesive 1705” because according to the rest of the specification reference number “1705” is used to indicate the adhesive.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 fail to comply with the written description requirement because the claim discloses “directly fabricating a dental appliance body including a support formed in a tooth-receiving cavity” and the term “dental appliance body” does not have support in the specification of the parent application as originally filed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the alignment structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the one or more teeth".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite because it is not clear how the coupling structure can comprise a recess, having a size and shape to separate the attachment from the support, formed in the support when claim 1 requires that the coupling structure is fabricated to the support. For the purposes of this examination this limitation will be considered to require that the coupling structure comprises a recess which is used to separate the attachment from the support. Clarification on this issue is requested.
Claim 7 recites the limitation "the one or more attachments".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102












The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreiko et al (U.S. Patent # 5,542,842).
	In the case of claim 1, Andreiko teaches a method for fabricating an appliance in the form of an orthodontic appliance (Abstract). The method of Andreiko comprised directly fabricating a dental appliance body by providing a body in the form of a tooth engaging part 32, which as show in Figures 1 and 3 had a cavity configured to receive a tooth 10, wherein in the cavity was formed a support in the form of outer bearing surface 48 (Column 5 Lines 24-37, Column 5 Lines 55-61, Column 6 Lines 1-12 and Figures 1 and 3). Directly fabricated/assembled to the support/outer bearing surface 48 was at least one coupling structure in the form of bracket-support part 33 (Column 5 Lines 55-61 and Figures 1 and 2). Directly fabricated/assembled to the coupling structure/supporting part 33 was an attachment in the form of bracket 20 (Column 5 Lines 24-54 and Figure 1 and 2). The appliance body/engaging part 32 was configured to align the attachment/bracket 20 to a predetermined location on a tooth 10 and wherein the coupling structure/supporting part 33 was configured to release the attachment/bracket 20 with removal of the appliance body/engaging part 32 from the tooth 10 (Column 6 Lines 13-29 and Figure 3 and 4).
	As for claim 2, as shown in Figure 2 of Andreiko, the tooth-receiving cavity of body 32, the support/outer bearing surface 48 and one or more coupling structures/bracket-support part 33 were all directly fabricated/assembled together.
	As for claim 3, Andreiko teaches that the coupling structure/bracket-support part 33 was configured to break/release it engagement to the attachment/bracket 20 wherein the body 32 was removed from the tooth 10 (Column 5 Lines 38-42 and Figure 4).
	As for claim 4, Andreiko teaches that the coupling structure/bracket-support part 33 was sized and shaped to hold the attachment/bracket 20 (Column 5 Lines 38-49 and Figure 1 and 2).
	As for claim 5, Andreiko teaches that the coupling structure/bracket-support part 33 comprised a spacer 44 sized and shaped to separate the attachment/bracket 20 from the support/bearing surface 48 (Column 5 Lines 38-61 and Figure 2).
	As for claim 6, Andreiko teaches that the coupling structure/bracket-support part 33 comprised a recess formed in form of a void/space between blade 43 and spacer 44 which had a size and shape configured to release/separated the attachment/bracket 20 from the support 48 (Figures 1-4).
	As for claims 7 and 8, Andreiko teaches that an adhesive was formed on the bracket/attachment 20 which was fabricated/assembled with the body 32 (Column 6 Lines 18-21).
	As for claim 9, Andreiko teaches that the coupling structure/bracket-support part 33 comprised on or more extension in the form of blade 43 which extends between the support 48 and attachment 20 (Column 5 Lines 42-49 and Figures 1 and 2).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As was discussed previously, Andreiko taught that the coupling structure/bracket-support part 33 comprised an extension in the form of a blade 43. However, Andreiko did not fairly teach or suggest that the extension/blade was made of a material that absorbed infrared light at a greater rate than the rate of absorption for the dental appliance/ tooth engaging part 32.

Conclusion
	Claims 1 through 10 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712